 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CASEY BOOME (NYBN 5101845)
   RYAN REZAEI (CABN 285133)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           casey.boome@usdoj.gov
             ryan.rezaei@usdoj.gov
 9
     Attorneys for United States of America
10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                       )   NO. CR 19-226 RS-11
                                                     )
15           Plaintiff,                              )   STIPULATION AND [PROPOSED]
                                                     )   ORDER MODIFYING BRIEFING AND
16      v.                                           )   HEARING SCHEDULE
                                                     )
17   MARCO DELGADILLO,                               )
       a/k/a “Tonio,”                                )
18                                                   )
             Defendant.                              )
19                                                   )
                                                     )
20

21           The defendant, by and through undersigned counsel, and the United States, by and through
22 Assistant United States Attorney Casey Boome, hereby stipulate and agree as follows:

23           WHEREAS, the Court, at the parties’ request, set a briefing schedule with respect to Defendant
24 Marco Delgadillo’s motion to suppress and motion for the return of his mobile telephone;

25           WHEREAS, pursuant to the parties’ subsequent requests, the Court modified the briefing
26 schedule to allow the parties additional time to address the production of additional discovery and to
27 engage in discussions to reach a disposition that would resolve the pending charges against the

28 defendant and avoid further litigation of the pending motions;


     STIP. AND PROPOSED ORDER MODIFYING BRIEFING SCHEDULE
 1          WHEREAS, the parties remain engaged in productive negotiations and require additional time to

 2 continue those negotiations in an effort to secure a resolution in lieu of litigation;

 3          THE PARTIES HEREBY STIPULATE AND AGREE, subject to the Court’s confirming order,

 4 to the following modified briefing and hearing schedule:

 5              x   The defendant’s Memorandum in Reply shall come due November 22, 2019; and
 6              x   The Court shall hold a hearing on the defendant’s motions at 2:30 p.m. on December,
 7                  2019, the date on which this matter is presently set for a status conference with all co-

 8                  defendants.

 9 If, before December 10, 2019, the parties have reached a resolution, the parties shall promptly notify the
10 Court and request that the motion hearing be vacated and reset for a change of plea hearing.

11 IT IS SO STIPULATED.

12

13 DATED: October 17, 2019                                 Respectfully submitted,

14                                                         DAVID L. ANDERSON
                                                           United States Attorney
15
                                                               /s/ Casey Boome
16
                                                           CASEY BOOME
17                                                         Assistant United States Attorney

18 DATED: October 17, 2019
                                                               /s/ with permission
19                                                         ETHAN ATTICUS BALOGH
                                                           Attorney for Marco Delgadillo
20

21

22

23

24

25

26
27

28


     STIP. AND PROPOSED ORDER MODIFYING BRIEFING SCHEDULE
 1                                           [PROPOSED] ORDER

 2          Based on the stipulation of the parties and for good cause shown, the Court hereby MODIFIES

 3 the briefing and hearing schedule previously set, as follows:

 4             x   The defendant’s Memorandum in Reply shall come due November 22, 2019; and
 5             x   The Court shall hold a hearing on the defendant’s motions at 2:30 p.m. on December, 10,
 6                 2019.

 7          The Parties are further directed to notify the Court upon any successful resolution of the case so

 8 that the Court may vacate the hearing schedule upon such notice, and then schedule a change of plea

 9 hearing in its stead.
10 SO ORDERED.

11

12

13   Dated: 10/18/19                                         HON. RICHARD SEEBORG
                                                             United States District Court Judge
14

15

16
17

18

19

20

21

22

23

24

25

26
27

28


     [PROPOSED] ORDER MODIFYING BRIEFING SCHEDULE
